309 N.Y. 945 (1955)
In the Matter of Dudley T. Hill, Appellant,
v.
Board of Education of Central School, District No. 2 of Towns of Glenville, Schenectady County, Amsterdam, Montgomery County, and Charlton, Saratoga County, Respondent.
Court of Appeals of the State of New York.
Argued November 14, 1955.
Decided December 28, 1955
Richmond D. Moot for appellant.
Roy W. Peters for respondent.
Charles A. Brind, Jr., John P. John, Elizabeth M. Eastman and George B. Farrington for James E. Allen, Jr., Commissioner of Education of the State of New York, amicus curiæ, in support of respondent's position.
Vandewater, Sykes, Heckler & Galloway, amicus curiæ, in support of respondent's position.
Concur: CONWAY, Ch. J., DESMOND, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ. Taking no part: DYE, J.
Order affirmed; no opinion.